J   -A24018-19


                                2020 PA Super 130

    TRUST UNDER WILL OF AUGUSTUS                 IN THE SUPERIOR COURT OF
    T. ASHTON, DECEASD DATED                           PENNSYLVANIA
    JANUARY 20, 1950


    APPEAL OF: PNC BANK, N.A.


                                             :   No. 3609 EDA 2018

                   Appeal from the Order Entered July 9, 2018
     In the Court of Common Pleas of Philadelphia County Orphans' Court at
                             No(s): No. 1039 of 1952

BEFORE:      BENDER, P.J.E., DUBOW, J., and COLINS, J.*

DISSENTING STATEMENT BY COLINS, J.:                       FILED JUNE 03, 2020

        I respectfully dissent. I would affirm on the opinion of the trial court.




*   Retired Senior Judge assigned to the Superior Court.